Per Curiam.
— Following a general verdict for the defendant, a judgment was entered for costs only. Such judgment will not support a writ of error. Hall v. Patterson, 45 Fla. 353, 33 South. Rep. 982; Haynes v. Bramlett, 46 Fla. 348, 35 South. Rep. 3; Birmingham Trust & Savings Co. v. Jackson County Mill Company, 46 Fla. 236, 35 South. Rep. 877; Cobb v. County of Santa Rosa, 47 Fla. 135, 36 South. Rep. — . Writ dismissed.
Taylor, C. J., and Hocker and Cockrell, JJ., concur.
Carter, P. J., and Shackleford and Whitfield, JJ., concur in the opinion.